Dismissed and Opinion Filed October 2, 2018




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00471-CV

                               TONIA D. ROYAL, Appellant
                                          V.
                              ADIRA APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01894-B

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated April 25, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated April 25, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal. By letter dated

June 26, 2018, we informed appellant the clerk’s record had not been filed because appellant had

not paid for the clerk’s record. We directed appellant to provide, within ten days, written

verification of payment or arrangements to pay for the clerk’s record or written verification

appellant had been found entitled to proceed without payment of costs. We cautioned appellant
that failure to do so would result in the dismissal of this appeal for want of prosecution. To date,

appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3 (b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




180471F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TONIA D. ROYAL, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-00471-CV        V.                      Trial Court Cause No. CC-18-01894-B.
                                                   Opinion delivered by Chief Justice Wright.
 ADIRA APARTMENTS, Appellee                        Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ADIRA APARTMENTS recover its costs of this appeal
from appellant TONIA D. ROYAL.


Judgment entered October 2, 2018.




                                             –3–